 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 1 of 24 - Page ID # 652




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHERIDAN THOMAS, MIRANDA                        )
MELSON, JANE DOE 1, JANE DOE 2,                 )
SYDNEY BRUN-OZUNA, JANE DOE 3,                  )
CAPRI DAVIS, JANE DOE 4, JANE DOE 5,            )
and OTHER UNIDENTIFIED FEMALE DOES,             )
                                                )
               Plaintiffs,                      )
                                                )           Case No.
        v.                                      )    4:20-cv-03081-RFR-SMB
                                                )
BOARD OF REGENTS OF THE UNIVERSITY              )
OF NEBRASKA, and individuals PETE JEYARAM,      )
LAURIE BELLOWS, JAKE JOHNSON,                   )
MATTHEW HECKER, TAMIKO STRICKMAN,               )
JEFF LAMOUREAUX, MEAGAN COUNLEY,                )
RYAN FETTE, BRIANA PALLAS-SEARS,                )
SUE KELLY MOORE, SANDRA CHAVEZ, and             )
JAMIE PEER, individually and in their official  )
capacities, and OTHER UNIDENTIFIED              )
DEFENDANTS,                                     )
                                                )
               Defendants.                      )
________________________________________________)



                 UNITED STATES’ STATEMENT OF INTEREST
    4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 2 of 24 - Page ID # 653




                                                 INTRODUCTION

         The United States respectfully submits this Statement of Interest, under 28 U.S.C. § 517, 1

to explain the legal standards governing peer sexual harassment and retaliation claims for

damages under Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681 et

seq., and how those standards apply to Plaintiffs’ claims in this case. The United States has a

significant interest in the proper interpretation of Title IX and in ensuring that federally funded

schools meet their Title IX obligations to provide a safe, nondiscriminatory learning environment

by responding appropriately to reports of sex discrimination. The United States Departments of

Justice and Education share responsibility for ensuring that funding recipients comply with

Title IX. In addition to its own enforcement interest, the United States has an interest in ensuring

effective private enforcement of Title IX.

         The nine Plaintiffs in this case are all current or former students of the University of

Nebraska-Lincoln (“the University” or “UNL”) and allege that they were raped, sexually

assaulted, sexually harassed, and/or stalked by other UNL students. All of the Plaintiffs allege

that they, their friends, or another source reported this misconduct—either to UNL’s Office of

Institutional Equity and Compliance, which houses UNL’s Title IX Office, or to other UNL

employees. Six of the nine Plaintiffs also allege some form of post-report peer retaliation or

harassment, which they also reported, and five of these six Plaintiffs allege that UNL did not

investigate the reported retaliation and/or harassment, including verbal harassment by two

alleged perpetrators and their friends that led to a serious physical assault of one of the Plaintiffs.




1
 Under 28 U.S.C. § 517, “[t]he Solicitor General, or any officer of the Department of Justice, may be sent by the
Attorney General to any State or district in the United States to attend to the interests of the United States in a suit
pending in a court of the United States, or in a court of a State, or to attend to any other interest of the United
States.”


                                                            1
  4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 3 of 24 - Page ID # 654




         Count I of Plaintiffs’ complaint alleges that UNL’s deliberately indifferent responses to

the sexual misconduct and retaliation by peers created a hostile educational environment that

denied them the benefits of UNL’s education programs in violation of Title IX. Count II of

Plaintiffs’ complaint alleges that in response to their reports, UNL engaged in retaliatory adverse

actions against them in violation of Title IX and its regulations.

        UNL has moved to dismiss Plaintiffs’ Title IX claims under Federal Rule of Civil

Procedure 12(b)(6). UNL argues that Plaintiffs fail to state plausible Title IX claims for damages

under Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), and other decisions

governing peer sexual harassment claims. But UNL misunderstands Plaintiffs’ legal theories and

misapplies the case law. In particular, UNL mistakenly conflates the distinct standards for “post-

assault” claims (which focus on how a recipient responded after it received actual notice of a

plaintiff’s sexual assault), and “pre-assault” claims (which focus on what the recipient knew

before the plaintiff’s sexual assault). The Plaintiffs in this case have brought only post-assault

claims against UNL. Below the United States sets forth the proper legal standards applicable to

these post-assault claims. The United States also provides the legal standards for Plaintiffs’

claims based on UNL’s alleged retaliation and its alleged failures to investigate known peer

retaliation.

                                           ARGUMENT

        In moving to dismiss Plaintiffs’ Title IX damages claims for peer sexual harassment and

retaliation, UNL primarily argues that the allegations supporting these claims fail to meet the

liability standards under Davis and other Title IX case law in several ways. See, e.g., Br. in

Supp. of Defs.’ Mot. to Dismiss & to Sever (“Br.”), 44-48, 60, 64-68, ECF No. 41. Because

UNL’s arguments largely misapply the Title IX case law, including by erroneously applying the



                                                  2
     4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 4 of 24 - Page ID # 655




“pre-assault” liability standards to Plaintiffs’ post-assault claims, this Statement of Interest

clarifies this case law for the Court and articulates the legal standards applicable to Plaintiffs’

claims. The United States takes no position on whether Plaintiffs’ allegations state plausible

Title IX claims for damages under these standards.

I.       Title IX’s Liability Standards for Peer Sexual Harassment Claims

         Title IX provides that “[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

Title IX’s dual goals are to (1) “avoid the use of federal resources to support discriminatory

practices” and (2) “provide individual citizens effective protection against those

practices.” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1998) (internal quotation

marks omitted) (quoting Cannon v. Univ. of Chi., 441 U.S. 677, 704 (1979)). Individuals have

an implied private right of action to enforce Title IX’s prohibition on intentional sex

discrimination. Cannon, 441 U.S. at 702-03.

         A. Peer Sexual Harassment Claims for Damages
         In Davis, the Supreme Court held that, under certain circumstances, peer sexual

harassment may give rise to a private Title IX claim for intentional sex discrimination seeking

damages against a recipient of federal funds. 526 U.S. at 646-47. To state a plausible Title IX

claim for damages, a plaintiff must allege that: (1) the recipient had actual knowledge of peer

sexual harassment, id. at 650; (2) the recipient responded to this knowledge with deliberate

indifference that “subject[ed] [the plaintiff] to harassment” by either “caus[ing] [the] student[] to

undergo harassment or mak[ing] them liable or vulnerable to it,” id. at 644-45 (internal quotation

marks omitted); and (3) the harassment to which the student has been subjected is “so severe,



                                                   3
  4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 5 of 24 - Page ID # 656




pervasive, and objectively offensive that it effectively bars the [student’s] access to an

educational opportunity or benefit.” Id. at 633.

        In light of the various contexts in which peer sexual harassment may occur, post-Davis

case law developed “post-assault” and “pre-assault” claims to distinguish between two theories

of liability for Title IX damages claims. See, e.g., Karasek v. Regents of Univ. of Cal., 956 F.3d

1093, 1099 (9th Cir. 2020) (explaining that a “pre-assault claim” “relies on events that occurred

before [the plaintiffs’] assaults”); Karasek v. Regents of Univ. of Cal., 500 F. Supp. 3d 967, 970

(N.D. Cal. 2020) (explaining that a “post-assault claim” is premised on “a school’s response to a

[plaintiff’s] complaint of sexual misconduct” after the assault).

       Plaintiffs in this case bring only post-assault claims. Post-assault claims, like the claim in

Davis, focus on how a recipient responded after it received actual notice of a plaintiff’s sexual

harassment. Courts consistently have applied Davis’s three-part framework to post-assault

claims. See, e.g., Shank v. Carleton Coll., 993 F.3d 567, 573-76 (8th Cir. 2021) (applying

Davis’s three-part framework to a post-assault claim); Fitzgerald v. Barnstable Sch. Comm., 504

F.3d 165, 171-73 (1st Cir. 2007) (same), rev'd on other grounds, 555 U.S. 246 (2009); Farmer v.

Kan. State Univ., Case No. 16-CV-2256-JAR-GEB, 2017 WL 3674964, at *4 (D. Kan. Aug. 24,

2017) (same), aff’d, 918 F.3d 1094 (10th Cir. 2019); see Doe 1 v. Baylor Univ., 240 F. Supp. 3d

646, 658 (W.D. Tex. 2017) (referring to plaintiffs’ post-assault claims as “post-reporting” claims

that use Davis’s “traditional” framework). Under this framework, a plaintiff must allege actual

knowledge by the federal funding recipient of a sexual assault or other sexual harassment “that is

so severe, pervasive, and objectively offensive that it effectively bars the [plaintiff]’s access to an

educational opportunity or benefit.” Davis, 526 U.S. at 633. A plaintiff also must allege that the

funding recipient responded to this knowledge with deliberate indifference. Id.



                                                   4
  4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 6 of 24 - Page ID # 657




         To plausibly plead deliberate indifference for a post-assault claim, plaintiffs may allege

facts showing either that the school’s response (or lack thereof) caused them to undergo further

harassment (which we refer to as the “cause to undergo” prong) or made them vulnerable to

potential further harassment (which we refer to as the “make vulnerable” prong), or both. See

Davis, 526 U.S. at 645; see also Shank, 993 F.3d at 573 (“Critically, the institution’s deliberate

indifference must ‘cause[] students to undergo harassment’ or ‘ma[ke] them liable or vulnerable

to it.’”) (quoting Davis, 526 U.S. at 645); K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1057-58

(8th Cir. 2017) (same) (quoting Davis, 526 U.S. at 644-45); Shrum ex rel. Kelly v. Kluck, 249

F.3d 773, 782 (8th Cir. 2001) (same) (citing Davis, 526 U.S. at 645). In evaluating claims

brought under the “cause to undergo” prong, the Eighth Circuit has stated that plaintiffs are

required to identify a “causal nexus” between the school’s deliberate indifference and the

plaintiffs’ “experiencing sexual harassment.” K.T., 865 F.3d at 1058. 2

         B. Plaintiffs’ Post-Assault Claims Against UNL

                  1. The Court Should Analyze Plaintiffs’ Post-Assault Claims Under Davis
                     and Reject UNL’s Misreading of the Title IX Case Law

         In their Second Amended Complaint, Plaintiffs allege that UNL responded with

deliberate indifference after it received actual notice of their sexual harassment. Pls.’ Sec. Am.

Compl. & Jury Demand, ¶¶ 749-60, ECF No. 29. As explained above, this constitutes a post-

assault theory of relief. As such, the Court simply needs to apply Davis’s three-part framework

to determine if Plaintiffs state a plausible claim under Title IX. UNL’s motion to dismiss




2
  In K.T., the plaintiff was a high school potential recruit (not a student at the college) and therefore did not and
could not allege that the college’s deliberate indifference to her sexual assault on a recruitment trip made her
vulnerable to further harassment under Davis’s “make vulnerable” prong. See 865 F.3d at 1056, 1058. As a result,
the Eighth Circuit analyzed K.T.’s post-assault and pre-assault claims only under Davis’s “cause to undergo” prong
and dismissed both because her allegations did not identify a “causal nexus” between the college’s inaction and her
sexual assault on the recruiting trip. Id. at 1058-59.

                                                          5
  4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 7 of 24 - Page ID # 658




Plaintiffs’ sexual harassment claims for damages confuses this straightforward analysis by

making four arguments that misapply Davis and the Eighth Circuit’s Title IX case law.

       First, UNL argues that Plaintiffs’ sexual assault and harassment claims should be

dismissed for failing to allege that UNL had actual knowledge that the alleged harassers posed a

prior substantial risk of sexual harassment. As explained below, this requirement applies in the

context of pre-assault claims. Because Plaintiffs raise post-assault claims, they need only allege

that UNL had actual knowledge of their reported sexual assaults and harassment.

       Second, UNL argues that Plaintiffs’ claims fail because Plaintiffs do not allege that

UNL’s deliberate indifference caused them to be harassed again by the same harassers. Yet

Plaintiffs’ post-assault claims may proceed under either of Davis’s prongs for establishing

deliberate indifference. Those that proceed under the “cause to undergo” prong need not allege

that the additional harassment was by the same harassers, and those that proceed under the

“make vulnerable” prong need not allege any additional actual harassment.

       Third, UNL argues that Plaintiffs’ claims fail because a single instance of sexual

misconduct cannot meet Davis’s “severe and pervasive” harassment requirement. To the

contrary, post-Davis case law makes clear that a single rape or sexual assault can meet this

standard.

        Fourth, UNL argues that Plaintiffs’ sexual harassment claims fail because they do not

allege that the harassers were motivated by hostility toward the Plaintiffs’ gender. But sexual

harassment claims need not allege hostility under Davis, especially where the Eighth Circuit

recognizes sexual harassment as a form of sex-based discrimination.




                                                6
  4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 8 of 24 - Page ID # 659




               a. Because Plaintiffs Bring Post-Assault Claims, They Need Not Allege that
               UNL Had Actual Knowledge of a Prior Substantial Risk of Sexual Assault

       In seeking to dismiss Plaintiffs’ Title IX sexual harassment claims, UNL argues that

Plaintiffs must allege that UNL had actual knowledge of a prior substantial risk of harassment by

the alleged harassers. See Br. at 44-45 (arguing that a certain Plaintiff’s claim must fail because

she did not allege that UNL “had actual knowledge that [the alleged harasser] posed a substantial

risk of sufficiently severe harm to students based on [the alleged harasser’s] previous known

conduct”), 50, 55, 58, 63, 65, 67, 68 (same). Knowledge of a prior substantial risk of harassment

is only required in the context of pre-assault claims, not post-assault claims.

       In a typical pre-assault claim, a plaintiff asserts that a school’s deliberate indifference to a

known, substantial risk of sexual harassment causes or leads to subsequent sexual harassment or

assault of the plaintiff. See K.T., 865. F.3d at 1058 (to state a pre-assault claim, “a plaintiff must

allege that the funding recipient had prior notice of a substantial risk of peer harassment ‘in the

recipient’s programs’”) (emphasis in original) (quoting Gebser, 524 U.S. at 290); Thomas v. Bd.

of Trs. of the Neb. State Colls., No. 8:12-CV-412, 2015 WL 4546712, at *1 (D. Neb. July 28,

2015) (requiring for a Title IX claim that the school “had actual knowledge that [the alleged

harasser] . . . posed a substantial risk of harm to [the plaintiff]” and the school, “through

deliberate indifference, exposed [the plaintiff] . . . to that harm”), aff’d, 667 Fed. App’x 560 (8th

Cir. 2016) (per curiam). Courts analyzing such claims, including the Eighth Circuit, thus

consider whether a school possessed actual knowledge of such a risk and responded with

deliberate indifference to that risk prior to the plaintiff suffering sexual harassment or assault.

See, e.g., K.T., 865. F.3d at 1059 (affirming the dismissal of a pre-assault claim where the

plaintiff’s complaint “lack[ed] any assertion that [the college] knew—prior to the alleged assault




                                                  7
     4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 9 of 24 - Page ID # 660




on [the plaintiff]—that individuals in the [c]ollege’s soccer recruiting program faced a risk of

sexual harassment”).

           Here, because none of the Plaintiffs raises a pre-assault claim that UNL’s actions or

inactions caused their sexual assault or harassment, they need not allege that UNL possessed

actual knowledge of a prior substantial risk of harassment. Rather, for their post-assault claims,

they must allege that (1) UNL had actual knowledge that Plaintiffs themselves suffered sexual

assaults and harassment (e.g., through Plaintiffs’ reports to UNL employees) and (2) UNL’s

deliberately indifferent response to that knowledge subjected them to discrimination by causing

them to undergo further harassment or making them vulnerable to potential further harassment,

or both.

                    b. Plaintiffs Need Not Allege Further Harassment by the Same Harasser
                    Under the “Cause to Undergo” Prong or the “Make Vulnerable” Prong for
                    Their Post-Assault Claims

           UNL argues that Plaintiffs’ sexual assault and harassment claims fail because Plaintiffs

do not allege that UNL’s deliberate indifference caused them “additional harassment” by the

same harassers. See, e.g., Br. at 55, 58, 62, 63, 65, 67. For those Plaintiffs who allege

“additional harassment,” UNL also argues that their claims should be dismissed for failing to

identify a “causal nexus” between UNL’s deliberate indifference and the sexual misconduct they

experienced. See id. at 42, 47, 55, 60, 64, 66. Again, UNL conflates and misunderstands the

different ways Plaintiffs can demonstrate deliberate indifference under Davis’s two prongs.

           For those Plaintiffs who allege post-report peer harassment and proceed under Davis’s

“cause to undergo” prong, 3 UNL is correct that they must allege that they suffered additional

harassment after they reported their initial experience of sexual harassment and assault to UNL.



3
    These Plaintiffs are Doe 1, Doe 2, Doe 3, Davis, Doe 4, and Doe 5.

                                                           8
    4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 10 of 24 - Page ID # 661




UNL is also correct that their allegations need to identify a “causal nexus” between UNL’s

conduct and their experience of harassment. See K.T., 865 F.3d at 1058; Shank, 993 F.3d at 573.

UNL is wrong, however, to suggest that such harassment must be committed by the same person

who committed the prior acts of sexual harassment or assault and that the subsequent harassment

must always be “sexual” or otherwise “on the basis of sex.” See, e.g., Br. at 63, 65. Certainly,

subsequent sexual harassment by the same individual can support a claim of deliberate

indifference under Title IX, as was the case in Davis. See 526 U.S. at 649-50. Subsequent

harassment (whether sexual or not) committed by another individual can also suffice so long as

there exists a “causal nexus” between the school’s deliberate indifference to the initial instance

of harassment and the later harassment that occurs. Cf. Shank, 993 F.3d at 576. For example,

apart from any later sexual harassment, a peer’s retaliatory harassment against a student who

reported sexual harassment to the school can suffice as further harassment under Davis’s “cause

to undergo” prong, even where the retaliator is not the original harasser. See infra pt. II.A. and

II.B.

        Plaintiffs who proceed under Davis’s “make vulnerable” prong 4 need not allege that

UNL’s deliberate indifference to their reported sexual assaults and harassment caused them to

undergo any actual further harassment. Plaintiffs need only allege that UNL’s deliberately

indifferent response made them vulnerable to potential further harassment. UNL’s arguments to

the contrary and its reliance on K.T. are mistaken. See Br. at 41-43, 47, 55, 58, 60, 62, 63, 65,

67.

        UNL invokes K.T. to argue that the Plaintiffs—even those proceeding under the “make

vulnerable” prong—must allege that UNL’s deliberate indifference caused them to be harassed


4
 Plaintiffs Thomas, Melson, and Brun-Ozuna do not allege post-report harassment and proceed only under the
“make vulnerable” prong.

                                                       9
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 11 of 24 - Page ID # 662




again by the same perpetrator and identify a “causal nexus” or “causal connection” between the

deliberate indifference and the harassment they experienced. See id. at 42, 47, 55, 60, 64, 65, 66,

67. This argument ignores Davis’s “make vulnerable” language and the specific facts in K.T. As

noted above, supra at 5 n.2, K.T. arose in a different context than this case and most other Title

IX sexual assault cases. As a non-student who did not attend the college, K.T. could not and did

not allege that the college’s failure to investigate her reported sexual assault on the recruitment

trip “made [her] vulnerable” to harassment. As a result, the Eighth Circuit considered her

allegations only under the “cause to undergo” prong, concluding that K.T. had failed to identify a

specific “causal nexus between [the college’s] inaction and [K.T.] experiencing sexual

harassment.” K.T., 865 F.3d at 1058; see Farmer, 918 F.3d at 1104, 1108 (internal quotation

marks omitted) (distinguishing K.T. on the grounds that “there was no opportunity for further

harassment because the victim did not attend the school” and holding that plaintiffs can state

viable Title IX peer sexual harassment claims by alleging that the school’s “deliberate

indifference caused them to be vulnerable to further harassment without requiring an allegation

of subsequent actual sexual harassment”).

       Neither K.T. nor Shrum (on which K.T. relied) turned on the “make vulnerable” prong,

and both acknowledge this prong as a viable way to allege deliberate indifference, as did the

more recent Eighth Circuit decision, Shank. See K.T., 865 F.3d at 1057; Shrum, 249 F.3d at 782;

Shank, 993 F.3d at 573, 575, 576. Indeed, in Shank, the Eighth Circuit applied the “make

vulnerable” and the “cause to undergo” prongs to the plaintiff’s post-assault claim for damages at

the summary judgment stage but found the evidence insufficient under both prongs. 993 F.3d at

575 (finding “[s]he has not presented evidence that [the college’s deliberate indifference]




                                                 10
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 12 of 24 - Page ID # 663




‘caused’ her to experience sexual harassment or made her ‘vulnerable to it’”) (quoting Davis,

526 U.S. at 645).

        UNL’s reading of K.T. and Davis would require the court to ignore the plain meaning of

“make liable or vulnerable” in Davis, collapse Davis’s two distinct prongs into one, and render

Davis’s vulnerability prong superfluous. As the Tenth Circuit explained in Farmer, “[t]o

underscore that a Title IX plaintiff is not required to allege that she suffered actual additional

incidents of sexual harassment, the Supreme Court in Davis referred to the Random House

Dictionary definition of ‘subject’ to include, ‘to make liable . . . ; lay open; expose.’” 918 F.3d

at 1104 (quoting Davis, 526 U.S. at 645). To require “that a student must be harassed or

assaulted a second time before the school’s clearly unreasonable response to the initial incident

becomes actionable, irrespective of the deficiency of the school’s response, the impact on the

student, and the other circumstances of the case . . . runs counter to the goals of Title IX and is

not convincing.” Id. (internal quotation omitted). Like the Tenth Circuit in Farmer, the First

and Eleventh Circuits also have declined to apply a requirement of further actual harassment to

Title IX sexual harassment claims. See Fitzgerald, 504 F.3d at 172 (“[M]ak[ing] them liable or

vulnerable to” harassment “sweeps” broader than requiring further actual harassment to have

occurred) (internal citation omitted); Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d

1282, 1296-97 (11th Cir. 2007) (“Based on the Davis Court’s language, we hold that a Title IX

plaintiff . . . must allege that the Title IX recipient’s deliberate indifference to the initial

discrimination subjected the plaintiff to further discrimination,” which includes “effectively




                                                    11
    4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 13 of 24 - Page ID # 664




denying [a student] an opportunity to continue to attend [the school]” without further

harassment). 5

                  c. A Single Instance of Rape or Sexual Assault Can Be Sufficiently Severe,
                  Pervasive, and Objectively Offensive to Support a Post-Assault Claim

         In seeking to dismiss Plaintiffs’ Title IX sexual harassment claims, UNL argues that a

single instance of sexual misconduct cannot meet Davis’s requirement that the sexual harassment

be “pervasive.” See, e.g., Br. at 47-48, 52, 57, 66-67. For support, UNL cites Davis and K.T.

See id. at 40, 43, 48-49. But UNL misunderstands Davis, ignores the consensus that has

emerged in the federal courts following Davis, and misapplies K.T.

         As an initial matter, UNL relies on dicta in Davis that the Court itself recognized as

speculative. There, the Court stated, “in theory, a single instance of sufficiently severe one-on-

one peer harassment could be said to” have the systemic effect of denying the victim equal

access to an educational program or activity, but suggested “it [was] unlikely that Congress

would have thought such behavior sufficient to rise to this level.” Davis, 526 U.S. at 652-53.

This was not the holding in Davis because that case was not premised on a single instance of

harassment and did not involve allegations of rape. Rather, it involved “a prolonged pattern of

sexual harassment” by one fifth-grade student against another. Id. at 633. Davis thus did not




5
  See also Spencer v. Univ. of N.M. Bd. of Regents, No. 15-CV-141-MCA-SCY, 2016 WL 10592223, at *6 (D.N.M.
Jan. 11, 2016) (“In the context of Title IX, ‘there is no “one free rape” rule’; and a victim does not have to be raped
twice before the school is required to respond appropriately.”) (quoting S.S. v. Alexander, 177 P.3d 724, 741
(2008)). The Sixth Circuit stands alone in holding that a plaintiff must allege deliberate indifference that caused the
plaintiff to suffer further harassment by the same perpetrator. See Kollaritsch v. Mich. State Univ. Bd. of Trs., 944
F.3d 613 (6th Cir. 2019), cert. denied, 141 S. Ct. 554 (Oct. 13, 2020). The Sixth Circuit’s decision in Kollaritsch is
inconsistent with Eighth Circuit precedent recognizing that deliberate indifference by a school that makes a student
vulnerable to further harassment will suffice under Davis. Kollaritsch also relies on reasoning that is inconsistent
with Title IX’s goals, misinterprets Davis, and leads to the absurd result of requiring students to be sexually harassed
or assaulted at least twice before a school can be held liable in damages for its deliberate indifference to known
harassment. This outcome cannot be squared with Title IX’s text and goal of providing “individual [students with]
effective protection against [discriminatory] practices.” Cannon, 441 U.S. at 704.


                                                          12
    4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 14 of 24 - Page ID # 665




foreclose the possibility that a single rape or other sexual assault could have a sufficiently

pervasive effect to support a claim under Title IX.

         Indeed, in the years following Davis, many courts correctly recognized that a single

instance of rape or sexual assault can have an effect so severe, pervasive, and objectively

offensive that it effectively bars the victim’s access to an educational opportunity or benefit. 6

These cases recognize that the traumatic effects of student-on-student rape are not limited to the

event itself, but instead can permeate the educational environment and effectively bar the

victim’s access to the opportunities and benefits offered by the school. See, e.g., Williams, 477

F.3d at 1297-99 (finding that a rape was sufficiently “pervasive” and that the university’s

deliberately indifferent response to the assault effectively barred the plaintiff’s access to an

educational opportunity or benefit because “the discrimination in which [the university] engaged

or allowed to occur on campus caused [plaintiff] to withdraw and not return”); Jennings v. Univ.

of N.C., 444 F.3d 255, 268, 274 n.12 (4th Cir. 2006) (acknowledging that a single incident of

sexual assault or rape could be sufficient to raise a jury question about whether a hostile

environment exists); see also Wills v. Brown Univ., 184 F.3d 20, 37 (1st Cir. 1999) (“The effect

of such abusive conduct on a victim does not necessarily end with a cessation of the abusive

conduct, particularly if the victim and the abuser retain the same or similar roles in an




6
  This well-established interpretation of Title IX is consistent with the Department of Education’s position since
1997 and in its current 2020 Title IX regulations: schools must respond to incidents of sexual assault or rape of
which they have notice. See 34 C.F.R. § 106.44(a) (2020); 85 Fed. Reg. 30,036 (May 19, 2020) (“In these final
regulations, the Department retains reference to sexual assault under the Clery Act, and additionally incorporates the
definitions of dating violence, domestic violence, and stalking in the Clery Act as amended by VAWA.
Incorporating these four Clery Act/VAWA offenses clarifies that sexual harassment includes a single instance of
sexual assault, dating violence, domestic violence, or stalking. Such incorporation is consistent with the Supreme
Court’s observation in Davis that a single instance of sufficiently severe harassment on the basis of sex may have the
systemic effect of denying the victim equal access to an education program or activity.”) (emphasis in original)
(internal citations omitted).



                                                         13
    4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 15 of 24 - Page ID # 666




educational institution.”) (Lipez, dissenting). 7 UNL ignores this line of case law, citing instead

to K.T. for the proposition that single acts of sexual misconduct do not suffice under Davis. See,

e.g., Br. at 48.

        Once again, UNL’s argument misreads and misapplies K.T., a case involving a non-

student, to student Plaintiffs’ claims against UNL. K.T. involved a single incident of sexual

assault suffered by a high school student during a recruiting trip to the college, and in that

context, the Eighth Circuit said that the “singular grievance on its own does not plausibly allege

pervasive discrimination as required to state a peer harassment claim.” 865 F.3d at 1056, 1059

(relying on Davis’s dicta described above). But in the sentence that immediately follows, the

Eighth Circuit concluded that K.T.’s complaint “lack[ed] factual content allowing [the court] to

conclude that either the alleged misconduct or [the college’s] response to [the plaintiff’s]

allegations had the required ‘systemic effect’ such that [she] was denied equal access to

educational opportunities provided by [the college].” Id. at 1059 (citations omitted). As a

practical matter, K.T.’s sexual assault could not have had such an effect given that she was a 16-

year-old potential recruit and not a student at the college. Cf. Farmer, 918 F.3d at 1108

(distinguishing K.T. on the grounds that “there was no opportunity for further harassment

because the victim did not attend the school”). Plaintiffs’ claims here against UNL are easily

distinguishable from K.T.’s.

         Contrary to UNL’s suggestion, single acts of rape or other sexual assault may be

sufficiently severe and pervasive under Davis when the rape or assault is of a student by another

student. Neither the dicta in Davis nor K.T. preclude Plaintiffs, who were current UNL students



7
 See also Spencer, 2016 WL 10592223, at *6 (finding in a case involving off-campus rape that a “single act of
severe sexual harassment—particularly a rape . . . can support a Title IX claim where the claim is premised upon the
school’s response to the report of the incident of sexual harassment”) (internal citations omitted).

                                                        14
    4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 16 of 24 - Page ID # 667




at the time of their incidents, from relying on single incidents of rape or sexual assault in alleging

Title IX violations based on UNL’s deliberate indifference to such misconduct.

                  d. Allegations of a Harasser’s Hostility Toward a Victim’s Gender Are
                  Unnecessary When a Plaintiff Alleges Sexual Harassment or Assault
         UNL argues that Plaintiffs’ Title IX sexual harassment claims must be dismissed for

failure to allege hostility towards a victim’s gender. See Br. at 48. This argument is incorrect

because Davis recognizes sexual harassment as a form of sex discrimination and does not require

a separate showing of gender-based hostility in a Title IX claim for damages based on sexual

harassment. See supra pt. I.A; see also Gebser, 524 U.S. at 283 (recognizing “the general

proposition that sexual harassment can constitute discrimination on the basis of sex under Title

IX”). Eighth Circuit case law confirms this conclusion. See, e.g., Shank, 993 F.3d at 573 (“This

court treats peer sexual assault as a form of sex discrimination for Title IX purposes.”) (citing

K.T., 865 F.3d at 1058-59; Maher v. Iowa State Univ., 915 F.3d 1210, 1213 (8th Cir. 2019)).

Accordingly, allegations of hostility to a victim’s gender are unnecessary where, as here,

Plaintiffs have already alleged that they suffered harassment because of their sex.

         The case UNL cites in support of its proposition primarily involved allegations of

harassment based on sexual orientation and nonconformity to stereotypical male characteristics.

See Wolfe v. Fayetteville, Ark. Sch. Dist., 648 F.3d 860, 867 (8th Cir. 2011). There, the Eighth

Circuit considered whether “a plaintiff must prove sex-based motivation as part of Title IX

deliberate indifference claim” and held that “proof of sex-based motivation is required for a Title

IX deliberate indifference claim.” Id. at 865. 8 Wolfe is factually distinguishable from Plaintiffs’


8
  To the extent the court in Wolfe required evidence of hostility based on sex to find that harassment based on actual
or perceived sexual orientation was motivated by sex, the Supreme Court’s decision in Bostock v. Clayton County,
140 S. Ct. 1731 (2020), calls Wolfe’s reasoning into question. See id. at 1745-46 (“[N]othing in Title VII turns on
the employer’s labels or any further intentions (or motivations) for its conduct beyond sex discrimination.”); see also
Grimm v. Gloucester Cnty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as amended (Aug. 28, 2020), reh’g en banc


                                                         15
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 17 of 24 - Page ID # 668




case here, which raises claims of sexual assault—a form of discrimination that the Eighth Circuit

recognized as sex-based in more recent decisions. See Shank, 993 F.3d at 573.

II.      Title IX’s Liability Standards for Retaliation Claims

         Five of the nine Plaintiffs allege some form of peer retaliation after they reported being

sexually assaulted or harassed to UNL and that UNL did not investigate the reported retaliation.

Plaintiffs’ Count 1 alleges that UNL responded to these and other complaints with deliberate

indifference that was designed to dissuade students from seeking assistance and protection.

Plaintiffs’ Count 2 alleges that UNL engaged in retaliatory adverse actions against them in

violation of Title IX and its regulations. UNL seeks to dismiss all of Plaintiffs’ retaliation

claims, including by misapplying the Title IX case law in arguing that peer retaliation is not

actionable under Title IX. Retaliation by a student’s peers, and not just retaliation by the school

itself, can support a claim for damages under Title IX where a recipient has knowledge of the

peer retaliation and responds with deliberate indifference.

         A. Retaliation Claims for Damages

         Title IX permits damages actions based on retaliation. In Jackson v. Birmingham Board

of Education, 544 U.S. 167 (2005), the Supreme Court explained that “the text of Title IX

prohibits a funding recipient from retaliating against a person who speaks out against sex

discrimination, because such retaliation is intentional discrimination on the basis of sex.” Id. at

178 (internal quotation marks omitted). The Court reasoned that Title IX’s prohibition on

“subjecting any person to ‘discrimination’ ‘on the basis of sex’” “authorizes private parties to

seek monetary damages for intentional violations of Title IX,” including retaliation and “a


denied, 976 F.3d 399 (4th Cir. 2020), petition for cert filed, No. 20-1163 (Feb. 24, 2021) (applying Bostock in the
context of Title IX); Adams v. Sch. Bd. of St. Johns Cnty., 968 F.3d 1286, 1305 (11th Cir. 2020), petition for reh’g
en banc pending, No. 18-13592 (Aug. 28, 2020) (same).



                                                         16
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 18 of 24 - Page ID # 669




recipient’s deliberate indifference” to peer sexual harassment. See id. at 173 (quoting 20 U.S.C.

§ 1681 and citing Davis, 526 U.S. at 643). When analyzing allegations of retaliation by a federal

funding recipient under Title IX, courts examine whether: (1) the plaintiff complained about sex

discrimination or otherwise engaged in protected activity; (2) the plaintiff suffered an adverse

action; and (3) a causal connection exists between the protected activity and adverse action. See

Du Bois v. Bd. of Regents of Univ. of Minn., 987 F.3d 1199, 1203-04 (8th Cir. 2021) (internal

citations omitted).

        Consistent with the reasoning in Jackson and Davis, at least two circuits have recognized

that students who suffer retaliation by their peers may bring claims for damages under Title IX

when the recipient school knows of the peer retaliation and responds with deliberate indifference.

See Feminist Majority Found. v. Hurley, 911 F.3d 674, 695 (4th Cir. 2018) (“[A]n educational

institution can be liable for acting with deliberate indifference toward known instances of

student-on-student retaliatory harassment.”); Doe v. Sch. Dist. No. 1, Denver, Colo., 970 F.3d

1300, 1313-14 (10th Cir. 2020) (holding that peer retaliation for reporting a sexual assault is a

form of sex-based harassment and can support a Title IX damages claim when a school has

actual knowledge of retaliatory harassment and its response is deliberately indifferent). To state

a plausible claim for damages based on peer retaliation, the court in Hurley required the

plaintiffs to allege that: (1) they complained of sexual harassment or otherwise engaged in

protected activity; (2) the “retaliatory conduct” constituted “materially adverse” action against

them; (3) a causal connection exists between the adverse action and their protected activity; (4)

the recipient knew of the peer retaliation; and (5) the recipient responded with deliberate

indifference. 911 F.3d at 694-96 (finding plaintiffs sufficiently pled a damages claim where they

reported the peer retaliation and the school “took little or no action . . . to address and curtail the



                                                  17
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 19 of 24 - Page ID # 670




retaliatory activities”); cf. Doe, 970 F.3d at 1313-14 (holding that peer retaliation for reporting

rape was actionable sex-based harassment and that school’s alleged failures to investigate, stop,

or otherwise take seriously the reported retaliation could establish deliberate indifference under

Title IX) (citing Hurley, 911 F.3d at 695). 9 “Materially adverse” means that the action would

“dissuade[] a reasonable [person] from making or supporting a charge of discrimination.”

Hurley, 911 F.3d at 694 (quoting Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006))

(alterations in original) (internal quotation marks omitted).

         These cases correctly recognize that when a student reports sexual assault or other sexual

harassment and the school is deliberately indifferent to subsequent peer retaliation sparked by the

report, the school should compensate the student subject to the retaliation for any resulting denial

of educational opportunity and emotional distress caused by the school’s deliberate indifference.

Such an approach furthers Title IX’s goal of protecting students from sex discrimination in

education programs—a goal that “would be difficult, if not impossible, to achieve if persons who

complain about sex discrimination did not have effective protection against retaliation.”

Jackson, 544 U.S. at 180 (quoting Brief for United States as Amicus Curiae at 13); see also

Gebser, 524 U.S. at 286 (emphasizing that Title IX’s “principal objectives” are “[t]o avoid the

use of federal resources to support discriminatory practices and to provide individual citizens

effective protection against those practices”) (internal quotation marks omitted) (quoting

Cannon, 441 U.S. at 704).




9
  In Hurley and Doe, the Fourth and Tenth Circuits applied parts of Davis’s framework to find liability where a
recipient responds with deliberate indifference to actual knowledge of peer retaliation. Whether courts treat peer
retaliation as sex-based harassment under Davis or another type of sex discrimination (e.g., under Jackson), private
claims for damages require plaintiffs to show that the recipient school engaged in intentional sex discrimination
because it knew of the retaliation and responded with deliberate indifference. See Davis, 526 U.S. at 643.

                                                         18
     4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 20 of 24 - Page ID # 671




         B. Peer Retaliation May Support a Claim for Damages Under Title IX and the
            Cases on Which UNL Relies Do Not Hold Otherwise
         UNL argues that the five Plaintiffs’ claims based on alleged retaliation by UNL and peers

must fail. See, e.g., Br. at 60, 64, 66, 68. For example, UNL argues that one of the Plaintiffs

(Doe 3) may not “impute the alleged retaliation by [the alleged perpetrator] to [UNL] . . .

because the adverse action must be by [UNL].” Id. at 64. UNL also argues that the other four

Plaintiffs do not allege retaliation or other adverse action by UNL. See, e.g., id. at 60, 66, 68.

         As explained above, UNL’s argument that peer retaliation is not actionable under Title IX

is erroneous because, as two federal appellate courts have held, retaliation by a student’s peers—

and not just retaliation by the school itself—can support a claim for damages under Title IX

where a recipient knows of the peer retaliation and responds with deliberate indifference. See

Hurley, 911 F.3d at 695-96; Doe, 970 F.3d at 1313-14. These cases are consistent with the

holdings and reasoning in Jackson and Davis, as well as Title IX’s goal to “provide individual

citizens effective protection” against “discriminatory practices.” See Cannon, 441 U.S. at 704. 10

Allowing Title IX claims for damages based on peer retaliation where a school knows of the peer

retaliation and responds with deliberate indifference is also consistent with Title VII case law.

See Hurley, 911 F.3d at 694 (“A clear majority of our sister circuits have similarly held that

retaliatory harassment, including coworker harassment, can rise to the level of material

adversity.”) (citation omitted); see also Du Bois, 987 F.3d at 1203-04 (discussing how the Eighth

Circuit and many other circuits apply Title VII case law to inform their analysis of Title IX

claims, including retaliation claims).




10
   These cases are also consistent with the Title IX regulations, which prohibit a recipient or other person from
intimidating, threatening, coercing, or discriminating against any individuals for the purpose of interfering with any
right or privilege under Title IX. See, e.g., Dep’t of Educ.’s Title IX regulation at 34 C.F.R. § 106.71(a).

                                                          19
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 21 of 24 - Page ID # 672




       UNL’s argument that Title IX prohibits only retaliation by recipients relies on two cases

involving claims that the recipient school retaliated against an employee and a university board

member for complaining about sex discrimination against students. See Br. at 44 (citing

Jackson, 544 U.S. at 174, and Rossley v. Drake Univ., 336 F. Supp. 3d 959 (S.D. Iowa 2018),

aff’d, 958 F.3d 679 (8th Cir. 2020)). Rossley is distinguishable from Plaintiffs’ case against

UNL because Rossley focused on Title IX’s requirement that the retaliation occur as part of “an

education program or activity” for purposes of determining whether the plaintiff could establish

standing. 336 F. Supp. 3d at 964. Neither Rossley nor Jackson addressed peer retaliation, and

thus they offer no reason for reaching a different conclusion than the courts noted above. Both

cases recognize that a recipient’s retaliation against an employee can support damages under

Title IX, but neither case held that only retaliation by a recipient is actionable, as UNL suggests.

Rather, Jackson held that “[r]etaliation against a person because that person has complained of

sex discrimination is another form of intentional sex discrimination encompassed by Title IX’s

private cause of action.” 544 U.S. at 173.

       The Jackson and Davis holdings support the conclusion that a recipient’s deliberate

indifference to known retaliation by one student against another for complaining about sex

discrimination is intentional sex discrimination that can support a Title IX claim for damages.

See Jackson, 544 U.S. at 173; see also Davis, 526 U.S. at 643, 651 (holding that “deliberate

indifference to known acts of harassment—amounts to an intentional violation of Title IX,

capable of supporting a private damages action, when the harasser is a student” and the

harassment effectively denies access to the educational opportunities or benefits of the school).

       Under Title IX, students have the right to safely report sexual assaults and harassment to

their school. For that to happen, schools must protect students from retaliatory harassment



                                                 20
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 22 of 24 - Page ID # 673




because they reported or participated in the Title IX process and respond effectively to peer

retaliation when it occurs. When schools know of such retaliatory harassment and ignore it or

otherwise respond with deliberate indifference, they can be held liable for damages under

Title IX for their own intentional discrimination based on sex.

                                        CONCLUSION

       This Court should apply the legal standards explained above to Plaintiffs’ Title IX

damages claims.

                                             Respectfully submitted,


                                                /s/ Brigid Benincasa
                                             KRISTEN CLARKE
                                             Assistant Attorney General


EMMA LEHENY                                  SHAHEENA A. SIMONS
Principal Deputy General Counsel             Acting Deputy Assistant Attorney General
U.S. Department of Education
VANESSA J. SANTOS                            WHITNEY PELLEGRINO (DC Bar # 490972)
Attorney                                     EMILY H. MCCARTHY (DC Bar # 1251737)
Office of the General Counsel                BRIGID BENINCASA (VA Bar # 89001)
U.S. Department of Education                 AMELIA HUCKINS (MS Bar # 105694)
                                             Educational Opportunities Section
                                             Civil Rights Division
                                             United States Department of Justice
                                             150 M St. NE
                                             4CON
                                             Washington, D.C. 20002
                                             Tel: (202) 514-4092
                                             Fax: (202) 514-8337
                                             brigid.benincasa@usdoj.gov
                                             amelia.huckins2@usdoj.gov




                                                21
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 23 of 24 - Page ID # 674




                                  CERTIFICATE OF SERVICE
        I hereby certify that I have this day electronically filed the foregoing United States’

Statement of Interest with the Clerk of Court using the CM/ECF system, which sent notification

of such filing to all attorneys of record.



                                                                          /s/ Brigid Benincasa
                                                                             BRIGID BENINCASA
                                                                                    VA Bar # 89001
                                                                                      Trial Attorney
                                                                 Educational Opportunities Section
                                                                               Civil Rights Division
                                                                United States Department of Justice

Dated: June 11, 2021




                                                 22
 4:20-cv-03081-RFR-SMB Doc # 47 Filed: 06/11/21 Page 24 of 24 - Page ID # 675




                             CERTIFICATE OF COMPLIANCE

       Pursuant to NECivR 7.1(d)(3), I hereby certify that this brief complies with the

requirements of NECivR 7.1(d)(1). Relying on the word-count function of Microsoft Word for

Office Professional Plus 2019, this document contains 6,984 words. The word-count function

was applied to all text, including the caption, headings, footnotes, and quotations.




                                                                         /s/ Brigid Benincasa
                                                                            BRIGID BENINCASA
                                                                                   VA Bar # 89001
                                                                                     Trial Attorney
                                                                Educational Opportunities Section
                                                                              Civil Rights Division
                                                               United States Department of Justice

Dated: June 11, 2021




                                                23
